Citation Nr: 0916595	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a degenerative cervical 
spine disability.

Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to bilateral knee and cervical 
spine disabilities.

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to bilateral knee and cervical spine 
disabilities.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1976.

This matter was before the Board of Veterans' Appeals (Board) 
previously in January 2008, when the benefits sought on 
appeal were denied.  The Veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2009 Order, the Court granted a Joint 
Motion for Remand filed by both parties to the case, vacating 
the January 2008 denial and remanding for action consistent 
with the terms of the joint motion.  Although the January 
2008 Board decision had also included the issue of 
entitlement to service connection for kidney disease, the 
Veteran expressly abandoned that issue before the Court.  As 
such, the Court dismissed the issue of entitlement to service 
connection for kidney disease in the February 2009 Order.  
The Board therefore has no remaining jurisdiction over the 
kidney disease issue and will address it no further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

In the Joint Motion for Remand, it was suggested that the VA 
medical opinion relied on by the Board was not adequate since 
it merely concluded the answer to the question posed could 
not be provided without resort to mere speculation, without 
explaining why that was so.  In view of this, another medical 
opinion will be sought.  

In addition, review of the file reveals that further 
evidentiary development also should be accomplished.  With 
regard to the Veteran's cervical spine disability, we note 
that his VA medical records contain several references to a 
history of a neck injury sustained when the Veteran was 
working at an off-shore oil drilling operation and was hit in 
the neck with drilling pipes.  Additionally, records obtained 
by the Social Security Administration indicate that the 
Veteran had previously worked in off-shore drilling at some 
point prior to 1998.  The claims file does not contain any 
post-service medical records dated earlier than 1999.  To 
allow adjudicators and physicians to fully understand the 
etiology(ies) of the Veteran's currently-shown cervical spine 
disability, an attempt to obtain any records reflecting a 
job-related neck injury should be undertaken. 

Further, as the Veteran continues to receive VA medical care 
for the disabilities at issue, and as the most recent VA 
medical records available for review are dated in 2005, 
subsequent VA records should be obtained on remand, as well.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Because the issues involving service connection for a 
gastrointestinal disorder and service connection for sexual 
dysfunction, are claimed as secondary to bilateral knee and 
cervical spine disabilities, they will be held in abeyance 
pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for a neck injury 
incurred when he was hit in the neck with 
drilling pipes working at an off-shore 
oil drilling operation.  After securing 
the necessary release, the RO should 
obtain these records.  All efforts to 
obtain these records should be fully 
documented for the file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran by VA facilities in Jackson and 
Hattiesburg, Mississippi, from August 
2005 until the present, for inclusion in 
the file.

3.  After obtaining the records requested 
above, the Veteran's claims file should 
be forwarded to a VA physician with 
expertise in orthopedic matters for 
review of the medical evidence in the 
file and an opinion as to whether the 
Veteran's currently-shown knee 
disabilities and cervical spine 
disability, or any portion of these 
disabilities, were caused by repeated 
parachute jumps in service.  The opinion 
should be expressed in terms indicating a 
probable relationship of less than 
50 percent, exactly 50 percent, or more 
than 50 percent.  The complete rationale 
for all opinions expressed should be 
fully explained, with reference to 
service records, post-service treatment 
records, and medical treatises, as 
desired.  If the physician determines 
that a medically-sound conclusion cannot 
be reached, it is requested that an 
explanation as to why such a conclusion 
is not possible be included.  

If the physician deems that a clinical 
examination of the Veteran would be 
helpful in reaching an informed medical 
conclusion, such an examination should be 
scheduled.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, undertake any further development 
as may be logically indicated based on 
the results of the Board's requested 
development, and enter its determination.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


